493 S.W.2d 511 (1973)
C. L. TIPPETT et al., Petitioners,
v.
Charlene BRANNON et vir, Respondent.
No. B-3699.
Supreme Court of Texas.
March 7, 1973.
Smead, Roberts, Harbour, Smith, Harris & French, John M. Smith, Longview, for petitioners.
Welby K. Parish, Gilmer, for respondent.

ON MOTION FOR REHEARING
PER CURIAM.
Viewing the opinion of the Court of Civil Appeals as a whole, its language in context, and its judgment that the cause should be remanded for trial, it appears to us that the holding of the Court of Civil Appeals is that the findings of the jury are against the great weight and preponderance of the evidence. This conclusion is strengthened by the concurring opinion which states that the concurring justice wanted to make it clear that he did not join in passing upon the weight and preponderance questions. 485 S.W.2d 819 at page 823.
This Court does not have jurisdiction to pass upon the fact questions of the sufficiency of the evidence, or the great weight and preponderance of the evidence. We are of the opinion that there is some evidence to support the jury findings. It therefore follows that we cannot disturb the judgment of the Court of Civil Appeals and the Motion for Rehearing is denied.